internal_revenue_service number release date index number -------------------------------------------- ---------------- ------------------------------- --------------------------- attention ------------------------- --------------------------------------------------- ----------------- ------------------------------- --------------------------- department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc tege eoeg et2 plr-140033-03 date december political_subdivision legend ------------------ state a ------------------ political_subdivision ------------------ political_subdivision --------------------------- ------------------- ------------------------- -------------------- --------------- m date dear ---------------------------------------------------------------- this is in response to a request made on your behalf dated date as supplemented by your letter dated date for a letter_ruling concerning the applicability of the medicare_tax exemption contained in sec_3121 of the internal_revenue_code code to certain firefighters and police officers subsequent to the consolidation of political_subdivision and political_subdivision and the creation of political_subdivision statute facts on date pursuant to statute and on approval of the voters political_subdivision and political_subdivision were consolidated into new political_subdivision prior to the consolidation certain police officers and firefighters had been continuously employed by political_subdivision from before date through the date of the consolidation those police officers and firefighters employed by political_subdivision prior to date were employed in good_faith were hired for purposes other than avoiding medicare taxes and were performing regular and substantial services for pay additionally the employment relationship between the police officers and firefighters and political_subdivision had not been terminated at any time after date and before the consolidation thus while employed by political_subdivision the police officers and firefighters were not subject_to medicare taxes under the continuing employment exception of code sec_3121 subsequent to date the police officers and firefighters continued to work in the same positions and to perform the same duties notwithstanding the consolidation of political_subdivision and political_subdivision and the creation of new political_subdivision all rights privileges and protections attributed to the police officers and firefighters by political_subdivision and all labor contracts between the police officers and firefighters and political_subdivision continued in effect the police officers and firefighters retained their pre-consolidation status seniority benefits and other attributes of employment additionally you have represented that police officers and firefighters historically employed by political_subdivision participate in a retirement_system intended to comply with the requirements of code sec_3121 and the regulations thereunder law and analysis federal_insurance_contributions_act fica_taxes consist of the old-age survivors and disability oasdi portion and the hospital insurance portion medicare_tax and are computed as a percentage of wages paid_by the employer and received by the employee for employment code sec_3101 sec_3111 sec_3121 generally all remuneration by an employer for services performed by an employee is subject_to fica_taxes unless the remuneration is specifically excepted from the term wages or the services are specifically excepted from the term employment code sec_3101 sec_3111 sec_3121 services performed by an employee of a state political_subdivision or wholly owned instrumentality not covered by a agreement are generally exempt from employment for purposes of the oasdi portion of fica only if the employee is a member of a retirement_system of such state political_subdivision or wholly owned instrumentality code sec_3121 services performed by an employee of a state political_subdivision or wholly owned instrumentality not subject_to a agreement are generally considered to be employment for purposes of applying medicare_tax code sec_3121 however the code provides a narrow exception to medicare_tax known as the continuing employment exception if specific requirements are satisfied code sec_3121 for employment to qualify for the continuing employment exception an employee’s services performed for a particular state political_subdivision or wholly owned instrumentality must satisfy the following requirements enumerated in code sec_3121 the employee’s services must be excluded from the term employment as defined in code sec_3121 which exclusion generally applies only to an employee who is a member of a retirement_system of such state political_subdivision or wholly owned instrumentality see cross-reference in code sec_3121 to code sec_3121 which cross-references code sec_3121 this rule is effective for services performed after date omnibus budget reconciliation act of publaw_101_508 section b 101st cong 2d sess see also revrul_2003_46 2003_19_irb_878 date the employee performs substantial and regular services for compensation_for the employer before date the employee is a bona_fide employee of the employer on date the employee’s employment relationship was not entered into for purposes of satisfying the requirements of code sec_3121 the employee’s relationship with the employer has not been terminated after date code sec_3121 provides the following rule with regard to the determination of employer for purposes of the continuing employment exception the rule provides that i all agencies and instrumentalities of a state as defined in sec_218 of the social_security act or the district of columbia shall be treated as a single employer ii all agencies and instrumentalities of a political_subdivision of a state as so defined shall be treated as a single employer and shall not be treated as described in clause i revrul_86_88 1986_2_cb_172 provides guidance concerning the continuing employment exception and the applicability of the medicare_tax revrul_86_88 provides that the term political_subdivision has the same meaning that it has under sec_218 of the social_security act u s c sec_418 thus the term political_subdivision ordinarily includes a county city town village or school district revrul_86_88 also provides that the term political_subdivision employer includes the political_subdivision and any agency_or_instrumentality of that political_subdivision that is a separate employer for purposes of withholding reporting and paying the federal income taxes of employees under these definitions if an employee simply ceased working as a firefighter or police officer for political_subdivision and began working as a firefighter or police officer for political_subdivision he or she would have transferred from one political_subdivision employer to another political_subdivision employer and thus could not satisfy the continuous employment requirement of code sec_3121 however the case of 920_f2d_370 6th cir holds that the code does not explicitly address the application of the continuing employment exception in cases of merger or consolidation of political subdivisions under this case a consolidated school district that was formed when three formerly independent school districts merged into one was found not to be a new employer for purposes of the continuing employment exception the court turned to legislative_history to determine that the purpose of code sec_3121 was to protect state and local_government agencies from a sudden increase in medicare taxes h_r rep no 99th cong lst sess pt pincite the court concluded that congress did not intend to treat a merger or consolidation of two or more employers as creating a new employer for purposes of code sec_3121 because such treatment would create the same sudden financial burden on state and local governments that the exception was drafted to mitigate and would deter consolidation of local_government entities for purposes of enhancing efficiency accordingly the court held that the taxpayer was not a new employer for its post-merger employees who in substance continued to work for the same employer under a different name thus the consolidation of the school districts did not result in the creation of a new employer nor did the consolidation disqualify employees from using the continuing employment exception of code sec_3121 we conclude that the consolidation in this case is governed by board_of education of muhlenberg county v u s pursuant to statute political_subdivision and political_subdivision were consolidated and became political_subdivision incidental to this consolidation the police officers and firefighters who had been continuously employed by political_subdivision prior to date continued their employment with political_subdivision consequently we hold that the police officers and firefighters of political_subdivision hired before date and previously entitled to the medicare_tax continuing employment exception pursuant to code sec_3121 continue to be eligible for such exception if they are members of a retirement_system within the meaning of code sec_3121 no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code specifically this is not a ruling as to whether the retirement_system satisfies the requirements of code sec_3121 and the regulations thereunder the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the attorney who submitted this request on your behalf cc marie cashman acting chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities sincerely
